Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 09/19/2022, with respect to the rejections of claims 9 and 11 under double patenting have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of reference patent 11,199,598. Please see below for full details.

Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 09/19/2022, with respect to previous objection of claim 1 have been fully considered and are persuasive.  The previous objection of claim 1  has been withdrawn. 

Applicant's arguments filed 09/19/2022 regarding the previous prior art rejections of the independent claims have been fully considered but they are not persuasive. 
Applicant argues that previously cited Biber does not disclose or suggest where the disturbance source is an input device and/or an output device configured to operate the magnetic resonance tomography unit and/or reproduce an image acquired by the magnetic resonance tomography unit, a medical monitoring device for monitoring the patient being examined by the magnetic resonance tomography unit, or a piece of equipment for communicating with the patient being examined by the magnetic resonance tomography unit. Applicant further states, the second MRT apparatus in Biber is not an input or output device configured to operate the first MRT unit or reproduce an image acquired by the first MRT unit. There is no discussion within the reference regarding such an input or output device as defined in claim 1.
	The examiner respectfully disagrees. It is believed that Biber still teaches the claimed “input/output” device under the broadest reasonable interpretation of the claim language. Specifically, claim 1 discloses “wherein the disturbance source is an input device and/or an output device configured to operate the magnetic resonance tomography unit and/or reproduce an image acquired by the magnetic resonance tomography unit”. 
	First, the claim discloses “disturbance source is an input device and/or an output device”. Biber discloses a second MR apparatus that can interfere with a first MR apparatus. Both MR apparatus are configured for outputting MR images [Biber - ¶0108, wherein image is output to a display device.]. Therefore, Biber teaches “wherein the disturbance source is an input device and/or an output device”.
	Second, the claim discloses “wherein the disturbance source is an input device and/or an output device configured to operate the magnetic resonance tomography unit and/or reproduce an image acquired by the magnetic resonance tomography unit”. The examiner believes Biber teaches both of the emphasized options. Biber teaches the interfering MR apparatus is also configured to operate the other MR apparatus because the interfering MR apparatus inputs the frequency range being used to the other MR apparatus so that the other MR apparatus does not operate at the same MR frequency range [¶0120-0129]. The interfering MR apparatus is also “configured” to “reproduce” an image acquired by the other MR apparatus because both apparatuses use similar frequency ranges [¶0120]. Therefore, all that would need to be done is inserting the same patient/object in both MR apparatuses and an image can be produced by a first MR apparatus and the image can be reproduced by the interfering MR apparatus.
	Therefore, the arguments are not considered persuasive. The responses also apply to claim 9 arguments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 8-11, 16, and 20-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-23, 25-26, 30, 33 of U.S. Patent No. 11,199,598. Although the claims at issue are not identical, they are not patentably distinct from each other because:
*Table shows claim correlation.
Current application
US 11,199,598
Claim 1
Claims 1, 15, 19-21
See also claim 26
Claim 3
Claims 22-23
Claim 5
Claims 19-21
Claim 8
Claims 19-23
Claim 9
Claims 1, 15, 19-21
See also claim 26
Claim 10
Claims 19-23
See also claims 14-18
Claim 11
Claims 19-21
Claim 16
Claims 19-21
See also claim 26
Claim 20
Claims 19-21
Claim 21
Claim 15, 20-23
See also claim 33


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8-11, 16, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biber (WO 2019/068687. Citations refer to the English translation copy provided in the previous office action.). 

Regarding claim 1, Biber teaches a magnetic resonance tomography unit comprising: 
a control unit for controlling an image acquisition of a patient [¶0118, see control unit. See also rest of reference.]; and 
an interface for communication between the control unit and a disturbance source [¶0118, see interface. See also rest of reference.],
wherein the disturbance source is an input device and/or an output device configured to operate the magnetic resonance tomography unit and/or reproduce an image acquired by the magnetic resonance tomography unit [¶0129, wherein the frequency of the pulse sequence is changed. Each MRI apparatus is considered a disturbance source for the other MRI apparatus and each MRI apparatus is considered an input and/or output device because the MRI apparatuses both output MR images. The interfering MR apparatus is also configured to operate the other MR apparatus because the interfering MR apparatus inputs the frequency range being used to the other MR apparatus so that the other MR apparatus does not operate at the same MR frequency range, ¶0120-0129. The interfering MR apparatus is also “configured” to “reproduce” an image acquired by the other MR apparatus because both apparatuses use similar frequency ranges, ¶0120. Therefore, all that would need to be done is inserting the same patient/object in both MR apparatuses and an image can be reproduced. Therefore, the interfering MR apparatus is “configured to” reproduce an image acquired by the other MR apparatus. See also Fig. 11 wherein the multiple MR apparatuses are the same and have the same function. See also ¶0118-0120, ¶0131, and rest of reference.], a medical monitoring device for monitoring the patient being examined by the magnetic resonance tomography unit, or a piece of equipment for communicating with the patient being examined by the magnetic resonance tomography unit,
wherein the control unit is configured to synchronize the image acquisition by an information exchange with the disturbance source [¶0118-0120, the MRI is synchronized/time coordinated with the other MRI device that can cause disturbance/interference. See also rest of reference.], 
wherein the control unit is configured to receive a signal via the interface with an item of information from the disturbance source regarding an activity of the disturbance source in a frequency range of magnetic resonance signals of the image acquisition [¶0118-0120, the activity is “imminent image acquisition” from one of the MRI apparatuses, which includes frequency information. See also ¶0034-0045 and ¶0106-0115 wherein the MRI is used to not cause interference to be excited from external devices using ISM frequency bands. The MRI also includes sensors/receivers to detect external interferences. See also rest of reference.], and 
wherein the control unit is configured to: (1) change a frequency of a magnetic resonance signal of the image acquisition by changing a gradient field for a predetermined slice dependent upon the item of information  [¶0129, ¶0228 wherein the frequency of the MRI is changed. ¶0129 and ¶0228, wherein the acquisition of slices is changed. The slice acquisition is differentiated by “a gradient magnetic field in the z-axis”. Therefore, to change the slice acquisition, a gradient magnetic field is changed. Therefore, the frequency of the image acquisition is changed by shifting the z-gradients in different temporal positions for specific predetermined slices. Further, ¶0110-0115 teach that the strength of the gradients can be changed to determine the excitation pulse. See also rest of reference.], (2) change an imaging sequence of the image acquisition [¶0129, ¶0228 wherein the frequency of the MRI is changed. ¶0129 and ¶0228, wherein the acquisition of slices is changed. See also rest of reference.], or (3) delay a part of the imaging sequence of the image acquisition, therein reducing effects of the disturbance source on the image acquisition [¶0129, ¶0228 wherein the frequency of the MRI is changed. ¶0129 and ¶0228, wherein the acquisition of slices is changed. Therefore, a specific slice acquisition can be delayed in time. See also rest of reference.].

Regarding claim 3, Biber further teaches wherein the item of information comprises a time point and/or frequency of the activity [¶0118-0120, the activity is “imminent image acquisition” from one of the MRI apparatuses. This is a time point of when the MRI will start an image acquisition process. A frequency of the excitation is also considered. See also rest of reference.].

Regarding claim 5, Biber further teaches wherein the control unit is configured to control the activity of the disturbance 2source by providing a command via the interface to the disturbance source [¶0118-0120, change in frequency. See also ¶0127-0103 and rest of reference.].

Regarding claim 8, Biber further teaches wherein the magnetic resonance tomography unit has a receiver as the interface [¶0131, wherein a receiver is used as the interface. See also rest of reference.], and wherein the control unit is configured to acquire, by the receiver, the activity of the disturbance source and to carry out the image acquisition dependent upon the acquired activity [¶0131, wherein a receiver for magnetic resonance signals including an antenna such as a local coil or a body coil is viewed as a receiver here. The first magnetic resonance tomograph is designed to acquire an excitation pulse of a second magnetic resonance tomograph outside of image acquisition and to perform the image acquisition as a function of the acquired excitation pulse. See also rest of reference.].

Regarding claim 9, Biber teaches a method for operating a magnetic resonance tomography unit with a control unit for controlling an image acquisition of a patient and an interface in signal-carrying connection with a disturbance source, the method comprising:
synchronizing the image acquisition by an information exchange with the disturbance source [¶0118-0120, the MRI is synchronized/time coordinated with the other MRI device that can cause disturbance/interference. See also rest of reference.];  
receiving a signal by the control unit from the disturbance source via the interface, wherein the signal has an item of information regarding an operational state of the disturbance source [¶0118-0120, ¶0129-0131. See also rest of reference.] regarding an activity of the disturbance source in a frequency range of magnetic resonance signals of the image acquisition [¶0118-0120, the activity is “imminent image acquisition” from one of the MRI apparatuses, which includes frequency information. A frequency of the excitation is also taken into account. See also ¶0034-0045 and ¶0106-0115 wherein the MRI is used to not cause interference to be excited from external devices using ISM frequency bands. The MRI also includes sensors/receivers to detect external interferences. See also rest of reference.]; 
adjusting a frequency of a magnetic resonance signal of the image acquisition by: (1) changing a gradient field for a predetermined slice dependent upon the item of information to reduce a disturbance in the image acquisition [¶0129, ¶0228 wherein the frequency of the MRI is changed. ¶0129 and ¶0228, wherein the acquisition of slices is changed. The slice acquisition is differentiated by “a gradient magnetic field in the z-axis”. Therefore, to change the slice acquisition, a gradient magnetic field is changed. Therefore, the frequency of the image acquisition is changed by shifting the z-gradients in different temporal positions for specific predetermined slices. Further, ¶0110-0115 teach that the strength of the gradients can be changed to determine the excitation pulse. See also rest of reference.], (2) changing an imaging sequence of the image acquisition [¶0129, ¶0228 wherein the frequency of the MRI is changed. ¶0129 and ¶0228, wherein the acquisition of slices is changed. See also rest of reference.], or (3) delaying a part of the imaging sequence of the image acquisition [¶0129, ¶0228 wherein the frequency of the MRI is changed. ¶0129 and ¶0228, wherein the acquisition of slices is changed. Therefore, a specific slice acquisition can be delayed in time. See also rest of reference.]; and 
carrying out the image acquisition of the patient by the control unit with the magnetic resonance tomography unit [¶0118-0120; ¶0129-0131; ¶0228. See also rest of reference.], 
wherein the disturbance source is an input device and/or an output device configured to operate the magnetic resonance tomography unit and/or reproduce an image acquired by the magnetic resonance tomography unit [¶0129, wherein the frequency of the pulse sequence is changed. Each MRI apparatus is considered a disturbance source for the other MRI apparatus and each MRI apparatus is considered an input and/or output device because the MRI apparatuses both output MR images. The interfering MR apparatus is also configured to operate the other MR apparatus because the interfering MR apparatus inputs the frequency range being used to the other MR apparatus so that the other MR apparatus does not operate at the same MR frequency range, ¶0120-0129. The interfering MR apparatus is also “configured” to “reproduce” an image acquired by the other MR apparatus because both apparatuses use similar frequency ranges, ¶0120. Therefore, all that would need to be done is inserting the same patient/object in both MR apparatuses and an image can be reproduced. Therefore, the interfering MR apparatus is “configured to” reproduce an image acquired by the other MR apparatus. See also Fig. 11 wherein the multiple MR apparatuses are the same and have the same function. See also ¶0118-0120, ¶0131, and rest of reference.], a medical monitoring device for monitoring the patient being examined by the magnetic resonance tomography unit, or a piece of equipment for communicating with the patient being examined by the magnetic resonance tomography unit.

Regarding claim 10, Biber further teaches further comprising: acquiring the disturbance by the disturbance source by the magnetic resonance tomography unit [¶0118-0120, the disturbance is “imminent image acquisition” from one of the MRI apparatuses. See also rest of reference.].

Regarding claim 11, Biber further teaches wherein the control unit is configured to provide a command to the disturbance source via the interface that changes an emission property of the disturbance source  [¶0129, wherein the frequency of the pulse sequence is changed. Each MRI apparatus is considered a disturbance source for the other MRI apparatus. See also ¶0118-0120, ¶0131, and rest of reference.].

Regarding claim 16, Biber further teaches wherein the disturbance source is the input device and/or the output device [¶0129, wherein the frequency of the pulse sequence is changed. Each MRI apparatus is considered a disturbance source for the other MRI apparatus and each MRI apparatus is considered an input and/or output device because the MRI apparatuses both output MR images. The interfering MR apparatus is also “configured” to “reproduce” an image acquired by the other MR apparatus because both apparatuses use similar frequency ranges, ¶0120. Therefore, all that would need to be done is inserting the same patient/object in both MR apparatuses and an image can be reproduced. Therefore, the interfering MR apparatus is “configured to” reproduce an image acquired by the other MR apparatus. See also Fig. 11 wherein the multiple MR apparatuses are the same and have the same function. See also ¶0118-0120, ¶0131, and rest of reference.].

Regarding claim 20, Biber further teaches wherein the disturbance source is in a signal-carrying connection with the control unit via a signal line as the interface [¶0120, wherein interface include point-to-point connections in an electrical, optical or wireless path are conceivable. Therefore, the electrical connection will include signal lines. Fig. 11, shows line connections between the MR apparatuses as well. See also ¶0221 and ¶0148 and res to reference.].

Regarding claim 21, Biber further teaches wherein the acquiring of the disturbance comprises an analysis of a spectral distribution, amplitude, phase, or frequency of the signal from the disturbance source [¶0119, wherein the signal sent from the disturbing MR apparatus includes information that is analyzed. The information includes frequency information. See also receiver antennae which are used to acquire interference signals. The frequency (band) information of these interference signals are analyzed. See Fig. 6, calibration elements 86 and ¶0197-0199. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Biber, in view of Brown (US 2017/0235342).

Regarding claim 17, Biber teaches the limitations of claim 1, which this claim depends from.
Biber is silent in teaching wherein the disturbance source is the medical monitoring device for monitoring the patient being examined by the magnetic resonance tomography unit.
Brown, which is also in the field of MRI, teaches wherein the disturbance source is the medical monitoring device for monitoring the patient being examined by the magnetic resonance tomography unit [¶0047, wherein the tablet includes front and back facing cameras and also a microphone for monitoring the patient. ¶0006, wherein electronic devices are used to monitor patients facial responses. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Brown because both Biber and Brown are in the art of MRI and reducing interference caused by disturbance sources and because Brown teaches it is known in the art to provide electronic devices, such as tablets, for interacting and monitoring the patient but to include means for reducing the interference caused by the electronic devices. Both Biber and Brown teach that setting frequencies of the disturbance sources to ranges outside the MR operating frequency is a way to reduce interference [Biber - ¶0129, ¶0228. Brown - ¶0050; ¶0052. See also rest of both references.]. Further, Biber also teaches disturbance can come from plurality of different sources [Biber - ¶0017; ¶0058; ¶0088-0089]. 

Regarding claim 18, Biber teaches the limitations of claim 1, which this claim depends from.
Biber is silent in teaching wherein the disturbance source is the piece of equipment for communicating with the patient being examined by the magnetic resonance tomography unit.
Brown, which is also in the field of MRI, teaches the disturbance source is the piece of equipment for communicating with the patient being examined by the magnetic resonance tomography unit [¶0045, wherein audio is transmitted to the patient during imaging. ¶0053, visuals are shown to patient. See also rest of reference which teaches providing audio/visual information to patient.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Brown because both Biber and Brown are in the art of MRI and reducing interference caused by disturbance sources and because Brown teaches it is known in the art to provide electronic devices, such as tablets, for interacting and monitoring the patient but to include means for reducing the interference caused by the electronic devices. Both Biber and Brown teach that setting frequencies of the disturbance sources to ranges outside the MR operating frequency is a way to reduce interference [Biber - ¶0129, ¶0228. Brown - ¶0050; ¶0052. See also rest of both references.]. Further, Biber also teaches disturbance can come from plurality of different sources [Biber - ¶0017; ¶0058; ¶0088-0089].

Regarding claim 19, Biber teaches the limitations of claim 16, which this claim depends from.
Biber further teaches wherein the input device and/or the output device includes a camera, display, projector, or a tablet [¶0108, ¶0206 wherein the MR apparatuses have displays. See also rest of reference.].
However, Biber is silent in teaching wherein the input device and/or the output device is a camera, display, projector, or a tablet.
Brown, which is also in the field of MRI, teaches wherein the input device and/or the output device is a camera, display, projector, or a tablet [Fig. 1, see tablet. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Biber and Brown because both Biber and Brown are in the art of MRI and reducing interference caused by disturbance sources and because Brown teaches it is known in the art to provide electronic devices, such as tablets, for interacting and monitoring the patient but to include means for reducing the interference caused by the electronic devices. Both Biber and Brown teach that setting frequencies of the disturbance sources to ranges outside the MR operating frequency is a way to reduce interference [Biber - ¶0129, ¶0228. Brown - ¶0050; ¶0052. See also rest of both references.]. Further, Biber also teaches disturbance can come from plurality of different sources [Biber - ¶0017; ¶0058; ¶0088-0089].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896